Citation Nr: 0922119	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left shoulder separation, status post surgery 
prior to April 12, 2005, and to a rating higher than 
20 percent from June 1, 2005.  

2.  Entitlement to an initial compensable evaluation for a 
compression fracture of T12 prior to August 9, 2007, and to a 
rating higher than 10 percent from August 9, 2007.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a right elbow injury with tendinitis.  

4.  Entitlement to an initial compensable evaluation for a 
right inguinal herniorrhaphy.  

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids, status post hemorrhoidectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in 
January 2003, November 2005, and November 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection and assigned 
evaluations reflected on the title page of this decision.  
The Veteran, who had active service from July 1982 to 
July 1985, and from August 1989 to September 2002, appealed 
those decisions to the BVA, and the case was referred to the 
Board for appellate review.  


FINDINGS OF FACT

1.  Prior to April 12, 2005, the left shoulder disability did 
not manifest dislocation, nonunion or malunion of the 
shoulder joint or limitation of motion to shoulder level, and 
from June 1, 2005, the left shoulder did not manifest 
limitation of motion to 25 degrees from the side.  

2.  Prior to August 9, 2007, the thoracic spine fracture is 
not shown to have manifested moderate limitation of motion, 
or forward flexion of the thoracolumbar spine greater than 
60 degrees, but not greater than 85 degrees, or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees, or muscle spasm, 
guarding or localized tenderness resulting in abnormal gait 
or abnormal spinal contour or a vertebral body fracture with 
loss of 50 percent or more of the height.  

3.  From August 9, 2007, the thoracic spine fracture is not 
shown to have manifested forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 
60 degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

4.  The right elbow has not manifested limitation of flexion 
to 100 degrees and extension to 45 degrees.  

5.  The right inguinal herniorrhaphy is not shown to have 
manifested a postoperative recurrent hernia that was readily 
reducible and well supported by a truss or belt.  

6.  The hemorrhoid disability is not shown to have manifested 
large or thrombotic hemorrhoids that were irreducible with 
excessive redundant tissue evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior 
to April 12, 2005, and to an initial evaluation in excess 
20 percent from June 1, 2005, for residuals of a left 
shoulder separation, status post surgery, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5201 
(2008).  

2.  The criteria for an initial compensable evaluation prior 
to August 9, 2007, and for an initial evaluation in excess of 
10 percent from August 9, 2007, for residuals of a 
compression fracture of T12 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5285 and 5235 
(2002-2008).  

3.  The criteria for an initial compensable evaluation for 
residuals of a right elbow injury with tendinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, 
Diagnostic Code 5206 (2008).  

4.  The criteria for an initial compensable evaluation for a 
right inguinal herniorrhaphy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.114, Diagnostic Code 7338 (2008).  

5.  The criteria for an initial compensable evaluation for 
hemorrhoids, status post hemorrhoidectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in November 2002, March 2006, December 2006, July 2007 
and May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held, in Dunlap v. Nicholson, 21 Vet. App. 
112 (2007), that when VA has granted a service connection 
claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Thus, no further notice is required with respect 
to the veteran's higher rating claim.  Moreover, neither the 
veteran nor his representative has claimed any specific 
prejudice as a result of the sequence of these events.  
Similarly, the Board is cognizant of Vazquez-Flores v. Peake, 
22 Vet App. 137 (2008), which pertains to notice of the 
criteria necessary for an increased rating. Since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See Dunlap, 
supra.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the initial evaluations 
for the disabilities at issue in this appeal do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The evidence for consideration consists of private and VA 
medical records, including VA examinations afforded the 
Veteran to assess the severity of his disabilities, and 
statements and testimony presented by the Veteran during the 
course of this appeal.  



Evaluation of Left Shoulder

By way of background, a rating decision dated in January 2003 
granted service connection for residuals of a left shoulder 
separation, which was described as the Veteran's nondominant 
shoulder.  That rating decision also assigned a 
noncompensable evaluation under Diagnostic Code 5203 from 
September 6, 2002.  Subsequently, a rating decision dated in 
May 2005 assigned a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 based on surgery the Veteran 
had on his left shoulder that required convalescence.  The 
temporary total evaluation was in effect from April 12, 2005, 
through May 31, 2005, with a noncompensable evaluation 
restored effective June 1, 2005.  However, a rating decision 
dated in November 2005 increased the evaluation for the 
Veteran's left shoulder disability to 20 percent, effective 
June 1, 2005, utilizing Diagnostic Codes 5203 and 5201.  That 
rating decision also granted service connection for a left 
shoulder surgical scar and assigned a 10 percent evaluation.  
However, the Board would observe that the Veteran has not 
expressed any disagreement with the 10 percent evaluation 
assigned for the left shoulder surgical scar, and 
consequently, that matter is not before the Board because it 
has not been prepared for appellate review.  

Under Diagnostic Code 5203 pertaining to impairment of the 
clavicle or scapula, a 10 percent evaluation is for 
assignment with evidence of a malunion or a nonunion without 
loose movement.  A 20 percent evaluation is for assignment 
for nonunion with loose movement or dislocation.  It was also 
noted that the disability could be rated on impairment of 
function of the contiguous joint.  

Function of the shoulder joint is addressed on the basis of 
limitation of arm motion under Diagnostic Code 5201.  Under 
that Diagnostic Code, a 20 percent evaluation is for 
assignment when motion is limited to shoulder level or midway 
between the side and shoulder level for a minor or 
nondominant extremity, as is the situation in this case.  A 
30 percent evaluation is for assignment when arm motion is 
limited to 25 degrees from the side.  Other evaluations are 
for assignment when ankylosis of the shoulder is present 
under Diagnostic Code 5200, but as will be noted in the 
evidence summarized below, the Veteran has motion of his left 
shoulder and as such is not ankylosed and Diagnostic 
Code 5200 is not for application in this case.  

For VA purposes, normal range of shoulder motion is: forward 
elevation (flexion) of 0 degrees to 180 degrees; shoulder 
abduction 0 to 180 degrees; internal rotation 
0 to 90 degrees; and external rotation 0 to 90 degrees.  
Lifting the arm to shoulder level is lifting it to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2008).

The evidence for consideration in connection with the 
noncompensable evaluation assigned prior to April 12, 2005, 
the date of the Veteran's shoulder surgery, includes a VA 
general medical examination performed in January 2003.  The 
report of that examination indicates that the Veteran's 
claims file had been reviewed in connection with examination.  
Historically, it was noted that the Veteran had sustained a 
left shoulder separation in February 2002 at the time he had 
sustained a fracture of his right knee.  The Veteran opted to 
have conservative treatment at that time.  Physical 
examination specifically indicated that the Veteran was right 
hand dominant.  Motion of the left shoulder was described as 
flexion and abduction from 0 to 140 degrees and that external 
and internal rotation was from 0 to 80 degrees.  Following 
the examination the pertinent diagnosis was residuals of a 
left shoulder separation due to injury with X-rays disclosing 
mild subdeltoid tendon calcification and acromioclavicular 
(AC) joint widening.  

Subsequently dated VA outpatient treatment records, 
specifically records dated in September and October 2003, and 
February and August 2004 reflect that the Veteran was seen 
for complaints of left shoulder pain.  The record dated in 
September 2003 noted the left shoulder showed a full range of 
motion when compared to the right shoulder.  It was noted 
that the AC joint on the left was hypermobile compared to the 
right, on abduction testing on the left the AC joint was 
described as painful.  There was a negative apprehension test 
and negative posterior apprehension test.  Strength testing 
was described as 5/5.  The October 2003 record noted there 
was tenderness in the left shoulder and the assessment was 
chronic left shoulder pain.  

In February 2004 the Veteran was noted to have limited range 
of motion in the left shoulder with circumflexion and the 
rotator cuff test elicited pain along the insertion of the 
biceps tendon.  The August 2004 record showed the Veteran 
reported that he had experienced intermittent popping and 
pain in his shoulders since his service injury and that 
approximately a month ago he had been swimming and heard a 
loud popping in the left shoulder and had persistent pain 
with motion since then.  Objectively there was tenderness at 
the AC joint and there was difficulty performing a full 
passive range of motion secondary to the discomfort.  The 
Veteran was noted to have more difficulty with abduction of 
the shoulder but there was no swelling or warmth.  

As indicated above, the Veteran underwent surgery for his 
left shoulder in April 2005.  The pre and postoperative 
diagnosis was left shoulder impingement.  The Veteran 
underwent a left shoulder acromioplasty without 
complications.  

Based on this evidence, the Board finds that the Veteran is 
not shown to be entitled to a compensable evaluation for his 
left shoulder prior to the date of his April 2005 surgery.  
Specifically, the evidence did not demonstrate that the 
Veteran had either a malunion or nonunion of the clavicle or 
scapula which would have entitled him to a 10 percent 
evaluation under Diagnostic Code 5203.  In addition, at no 
point prior to the date of the Veteran's surgery was there 
limitation of arm motion to shoulder level or midway between 
the side and the shoulder level.  38 C.F.R. § 4.40.  Given 
this evidence, the Veteran was not entitled to a compensable 
evaluation prior to the date of his April 2005 surgery.  

Following the April 2005 surgery, the Veteran was afforded a 
VA examination in October 2005.  That examination report 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination.  At the time of the 
examination the Veteran complained of pain in the left 
shoulder upon putting pressure on the joint such as with 
pushing or pulling or leaning on his left arm or upon 
overhead activities.  The Veteran also reported that due to 
decrease in his range of motion to abduction and forward 
flexion he complained of decreased strength in comparison to 
what it previously had been.  No stiffness, swelling, 
instability or locking were reported, but decreased endurance 
was reported.  With respect to flare-ups of joint disease, 
the Veteran reported pain was constant averaging 7 out of 10 
and that when he applied pressure as previously reported pain 
would go up to 9 out of 10.  The examiner indicated that 
therefore the pain was constant.  

Upon physical examination range of motion of the left 
shoulder was described as forward flexion from 0 to 130 
degrees, abduction from 0 to 110 degrees and extension and 
adduction was from 0 to 50 degrees.  The examiner commented 
that pain on motion began at 90 degrees of forward flexion 
and continued to 130 degrees.  It was also noted that there 
was pain upon external rotation from 0 to 45 degrees.  It was 
indicated that there was decreased strength in comparison to 
the strength prior to the injury and there was decreased 
endurance to strenuous activities.  There was no 
incoordination.  None of the joints revealed edema or 
effusion, redness or abnormal movement.  There was some 
guarding of movement when the shoulder range of motion 
approached 90 degrees on abduction and forward flexion.  
There was moderate to exquisite tenderness of the surgical 
area, specifically the AC joint area.  Muscle mass was 
decreased in comparison to the right shoulder.  

Based primarily on the findings of the October 2005 VA 
examination, the November 2005 rating decision increased the 
evaluation for the Veteran's left shoulder to 20 percent 
following the termination of the temporary total evaluation 
assigned following the left shoulder surgery.  The rating 
decision indicated that the evaluation was being assigned 
based on limitation of motion specifically decreased range of 
motion due to pain at 90 degrees of abduction and 90 degrees 
of forward flexion.  

As noted above, evaluations in excess of 20 percent for the 
Veteran's left shoulder, specifically a 30 percent 
evaluation, could be assigned if limitation of arm motion was 
25 degrees from the side.  However, none of the subsequently 
dated medical evidence demonstrates that the Veteran's left 
shoulder disability manifested such a degree of limitation of 
motion.  For example, at the time of a VA examination 
performed in August 2007 flexion of the Veteran's left 
shoulder was described as 0 to 85 degrees, abduction from 0 
to 80 degrees, external rotation from 0 to 80 degrees, 
internal rotation from 0 to 90 degrees and adduction from 0 
to 30 degrees with all movements described as producing more 
pain at the extreme.  The examiner also indicated that there 
was no change in pain, range of motion or additional 
limitation of motion upon three repetitions of the range of 
motion.  38 C.F.R. § 4.40.  An October 2008 private medical 
report shows similar findings.

In the absence of evidence that the Veteran has limitation of 
arm motion to 25 degrees from the side, he does not meet the 
schedular criteria for the next higher 30 percent evaluation 
under Diagnostic Code 5201.  38 C.F.R. § 4.40.  Accordingly, 
an evaluation in excess of 20 percent from June 1, 2005, is 
not shown to be warranted.  

Evaluation of Compression Fracture of T12

The January 2003 rating decision, which granted service 
connection for compression fracture of T12 assigned a 
noncompensable evaluation under Diagnostic Code 5291 from 
September 6, 2002.  A rating decision dated in November 2007 
increased the evaluation from noncompensable to 10 percent 
under Diagnostic Code 5235 from August 9, 2007.  
Consequently, the issue for consideration is entitlement to a 
compensable evaluation for the compression fracture of T12 
prior to August 9, 2007, and entitlement to an evaluation in 
excess of 10 percent from August 9, 2007.  

VA changed the rating criteria for back disabilities during 
the course of this appeal. A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect at the time of the January 2003 
rating decision, a vertebral fracture with cord involvement 
not meeting the criteria for a 100 percent evaluation, or 
without cord involvement producing abnormal mobility meeting 
the criteria for a 60 percent evaluation, were rated based on 
definite limitation of motion or muscle spasm with 10 percent 
added for a demonstrable deformity of a vertebral body.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  Motion of 
the thoracic or dorsal spine was evaluated under Diagnostic 
Code 5291, with a noncompensable evaluation assigned for 
slight limitation of motion and a 10 percent evaluation for 
moderate or severe limitation of motion.  

The criteria in effect when the November 2007 rating decision 
increased the evaluation from noncompensable to 10 percent 
provided that a vertebral fracture or dislocation was to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Disabilities were to be evaluated 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  The 
General Formula provides that a 10 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees, but not greater than 265 degrees; 
or with the presence of muscle spasms, guarding or localized 
tenderness not resulting in abnormal gait or with a vertebral 
body fracture with a loss of 50 percent or more of the 
height.  The next higher 20 percent evaluation contemplates 
forward flexion of the thoracolumbar spine greater than 
30 degrees, but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis.  

Note (2) following the schedular criteria indicates that for 
VA compensation purposes normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are from 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the ranges of forward flexion, extension, left and right 
lateral flexion and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

The evidence for consideration prior to the date the RO 
increased the evaluation for the Veteran's thoracic spine 
disability from noncompensable to 10 percent includes the 
report of a January 2003 VA examination.  That examination 
report reflects that the Veteran's claims file had been 
reviewed in connection with the examination.  Historically, 
the compression fracture was noted to have occurred in a 
motor vehicle accident in 1985 and that the Veteran had not 
received any treatment for that condition.  On physical 
examination posture and gait were noted to require no 
assistive devices.  Physical examination did not contain any 
range of motion for the thoracic or lumbar spine and no X-
rays of the thoracic spine were taken.  The pertinent 
diagnosis following the examination was a compression 
fracture of T12.  

Based on service medical records and the report of the 
January 2003 VA examination the January 2003 rating decision 
granted service connection and assigned a noncompensable 
evaluation.  The rating decision noted that a 10 percent 
evaluation was not warranted because there was no evidence of 
moderately severe or severely limited motion of the dorsal 
spine or demonstrable deformity of the vertebral body from 
the fracture with muscle spasm or limited motion.  

A subsequently performed October 2005 VA examination noted 
that forward flexion of the thoracolumbar spine was from 0 to 
90 degrees, extension from 0 to 30 degrees, left lateral 
flexion from 0 to 30 degrees, right lateral flexion from 0 to 
30 degrees, left lateral rotation from 0 to 30 degrees and 
right lateral rotation from 0 to 30 degrees.  (This 
calculates to a combined range of motion of the thoracolumbar 
spine of 240 degrees).  X-rays disclose minimal anterior 
wedging of the body of T12 consistent with an old healed 
minimal anterior-superior compression fracture.  There was a 
loss of no more than 10 percent of the expected vertebral 
height.  The diagnosis following the examination was 
thoracolumbar spine normal, asymptomatic and status post T12 
fracture.  

Thus, given the normal range of motion of the thoracolumbar 
spine, in the absence of evidence of a loss of 50 percent or 
more of the vertebral body height, the criteria for a 
compensable evaluation under the criteria in effect at the 
time of the October 2005 VA examination had not been met.  

The Veteran was afforded an additional VA examination in 
August 2007.  That examination report indicated that the 
claims file had been reviewed in connection with the 
examination.  On physical examination the range of motion of 
the thoracolumbar spine was described as 0 to 80 degrees of 
forward flexion, 0 to 20 degrees of extension, 0 to 
30 degrees of left lateral flexion, 0 to 30 degrees of right 
lateral flexion, 0 to 25 degrees of left lateral rotation, 
and 0 to 25 degrees of right lateral rotation.  There was 
noted to be pain at the extremes of motion.  The examiner 
also noted that there was no change in pain or range of 
motion upon repeated and resisted testing of the spine and no 
additional limitation of motion was noted.  There was 
tenderness in the midback and pain as stated by the Veteran.  
The examiner indicated that there was no spasm or guarding 
noted in the preserved spinal contour and a normal gait 
despite wearing bilateral knee braces.  No neurological 
abnormalities were reported.  

Based on the findings of the August 2007 VA examination, the 
November 2007 rating decision increased the evaluation from 
noncompensable to 10 percent.  The RO did so on the basis of 
forward flexion being limited to 80 degrees.  However, an 
evaluation in excess of the 10 percent is not warranted.  In 
this regard, there is no evidence that forward flexion of the 
thoracolumbar spine was greater than 30 degrees, but not 
greater than 60 degrees, or that the combined range of motion 
of the thoracolumbar spine was not greater than 120 degrees, 
or that there was muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  
Therefore, in the absence of evidence demonstrating the 
requisite limitation of motion, the Board finds that an 
evaluation in excess of 10 percent from August 9, 2007, is 
not shown to be warranted.  

Evaluation of Right Elbow Injury with Tendinitis

The January 2003 rating decision also granted service 
connection for residuals of a right elbow injury with 
tendinitis.  That rating decision assigned a noncompensable 
evaluation from September 6, 2002, under Diagnostic 
Code 5206.  The noncompensable evaluation has been in effect 
throughout the course of this appeal.  

Under Diagnostic Code 5206, a noncompensable evaluation is 
for assignment when there is limitation of flexion of the 
forearm to 110 degrees, a 10 percent evaluation when there is 
limitation of flexion to 100 degrees and a 20 percent 
evaluation when there is limitation of flexion of the forearm 
to 90 degrees.  

Also for consideration is Diagnostic Code 5207 pertaining to 
limitation of extension of the forearm.  Under that 
Diagnostic Code, a 10 percent evaluation is for assignment 
when extension is limited to 45 degrees or to 60 degrees, 
with a 20 percent evaluation for assignment when extension is 
limited to 75 degrees.  Under Diagnostic Code 5208, a 
20 percent evaluation could be assigned when there was 
limitation of flexion of the forearm to 100 degrees combined 
with limitation of extension to 45 degrees.  

The normal range of motion for the elbow is flexion to 145 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
I.

However, after reviewing the evidence of record, the Board 
finds that the Veteran does not meet the schedular criteria 
for a compensable evaluation for his right elbow disability.  
In this regard, at the time of the January 2003 VA 
examination the range of motion of the right elbow was 
described as 0 to 120 degrees and at the time of the 
July 2004 VA examination motion of the elbow was described as 
from 0 to 145 degrees.  Finally, at the time of the 
August 2007 VA examination motion of the elbow was described 
as 0 to 145 degrees with no pain on motion. The examiner 
indicated that there was no change in pain, range of motion 
or additional limitation of motion with three repetitions of 
the range of motion.  

The Board acknowledges that the Veteran testified as to right 
elbow symptoms that affect his activities and he has been 
seen on occasion for complaints of painful manifestations 
during the course of this appeal.  For example, VA outpatient 
treatment records record complaints of right elbow pain in 
September 2003 and October 2003.  Significantly, physical 
examination has never demonstrated limitation of motion or 
associated pathology to a degree that would permit the 
assignment of a compensable evaluation for this disability.  
Accordingly, a compensable evaluation is not shown to be 
warranted at any point during the course of this appeal.  

Right Inguinal Herniorrhaphy

The January 2003 rating decision currently on appeal granted 
service connection for a right inguinal herniorrhaphy and 
assigned a noncompensable evaluation under Diagnostic 
Code 7338 from June 6, 2002.  That evaluation has remained in 
effect since that time.  

The Board would observe that the Veteran was also granted 
service connection in November 2005 for a residual scar from 
his herniorrhaphy, with an evaluation of 10 percent assigned 
effective September 6, 2002.  However, the Veteran has not 
expressed any disagreement with the 10 percent evaluation 
assigned for the herniorrhaphy scar, and as such, that matter 
is not before the Board because it has not been prepared for 
appellate review.

Under Diagnostic Code 7338, a noncompensable evaluation is 
for assignment for an inguinal hernia that is small, 
reducible or without true hernia protrusion.  A 
noncompensable evaluation is also for assignment for an 
inguinal hernia that is not operated, but remedial.  A 
10 percent evaluation is for assignment for an inguinal 
hernia that is "postoperative recurrent, readily reducible 
and well supported by truss or belt."  

Given this schedular criteria, the Board finds that the 
Veteran is not entitled to a compensable evaluation for his 
right inguinal hernia.  Simply put, the evidence of record 
does not demonstrate that the Veteran has had any hernia or 
residuals following his separation from service.  The 
January 2003 VA examination noted that the Veteran had 
undergone a right inguinal herniorrhaphy on two occasions 
during service and that the last surgery consisted of 
placement of mesh to prevent further recurrence.  Physical 
examination at that time did not disclose the presence of a 
hernia and the pertinent diagnosis following the examination 
was right inguinal herniorrhaphy on two occasions.  At the 
time of a VA examination performed in October 2005 it was 
noted that the Veteran did not have a recurrence of the 
hernia following the surgical repairs during service.  
Physical examination disclosed there was no hernia present 
and no recurrence, but did note mild to moderate sensitivity 
on the surgical area.  The Veteran testified as to a 
sensation in that area.  As noted, a separate rating is in 
effect for tender scarring.  Consistent with other objective 
examination, at the time of an August 2007 VA examination, no 
hernia was noted.  

In the absence of evidence of a postoperative recurrent 
hernia that was readily reducible and well supported by a 
truss or belt, the criteria for a compensable evaluation for 
a right inguinal hernia have not been met.  Accordingly, a 
higher evaluation for this disability is not shown to be 
warranted at any point during the course of this appeal.  

Evaluation of Hemorrhoids

The January 2003 rating decision granted service connection 
for hemorrhoids, status post hemorrhoidectomy, and assigned a 
noncompensable evaluation under Diagnostic Code 7336 from 
September 6, 2002.  The noncompensable evaluation has 
remained in effect throughout the course of this appeal.  

Under Diagnostic Code 7336 hemorrhoids, either external or 
internal are evaluated as noncompensable when mild or 
moderate and 10 percent evaluation when they are large of 
thrombotic, irreducible, with excessive redundant tissue and 
evidence of frequent recurrences.  

The January 2003 VA examination simply noted that rectal 
examination disclosed a normal male and the diagnosis 
following the examination was hemorrhoids with 
hemorrhoidectomy, remote.  The January 2003 rating decision 
granted service connection on the basis that service medical 
records showed the Veteran underwent hemorrhoid surgery in 
1994 and based on the VA examination that reported no 
abnormalities.  The rating decision noted that the examiner 
had indicated a remote history of hemorrhoids.  

The Veteran underwent a VA examination in October 2005 
specifically to assess the severity of his hemorrhoid 
disability.  At that time the Veteran reported that he 
received no current treatment for his hemorrhoids.  The 
Veteran stated that all of his hemorrhoid complaints stopped 
following his service surgery except for occasional spotting.  
On physical examination no hemorrhoids were found on rectal 
examination.  Similarly, at the time of a VA examination 
performed in August 2007 the presence of skin tags at the 
rectal opening that were not thrombosed was noted.  

Based on this evidence, the Veteran is not entitled to a 
compensable evaluation for his hemorrhoids.  At no point 
during the course of this appeal was the Veteran noted to 
have large or thrombotic internal or external hemorrhoids 
that were irreducible with excessive redundant tissue and 
there was no evidence of frequent recurrences of the 
hemorrhoids.  In the absence of such clinical findings, a 
compensable evaluation is not shown to be warranted.  

Conclusion

In reaching these decisions, the Board has considered the 
testimony presented by the Veteran at the time of his 
December 2008 BVA hearing regarding the severity of his 
disabilities at issue in this appeal.  Specifically, the 
Veteran has indicated that his left shoulder disability is 
worse following his surgery performed during the course of 
this appeal, and indeed the RO recognized that fact by 
increasing the evaluation from noncompensable to 20 percent.  
The Board has reviewed the medical evidence submitted at the 
time of the Veteran's hearing and notes that the evidence 
describes diminished left shoulder motion, but that flexion 
was performed to 90 degrees and that abduction was performed 
to 80 degrees.  So while the Veteran's left shoulder 
disability has increased in severity since his surgery, 
motion of the left shoulder has not been shown to be limited 
to 25 degrees from the side.  Indeed, VA medical records 
dated through November 2008 do not show that the Veteran's 
left arm motion was limited to 25 degrees from side.  And 
while the Veteran offered testimony that his back, right 
elbow, hernia and hemorrhoid disabilities were more severe 
than evaluated, VA medical records dated through 
November 2008 do not describe symptomatology compatible with 
the schedular criteria necessary for higher evaluations than 
already assigned by the RO.  

Lastly, a determination of whether a Veteran is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the Veteran's disability level 
and symptomatology.  If this is the case, the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, the Board 
must determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this case the Board finds that the criteria found in the 
rating schedule reasonably describe the Veteran's disability 
level and symptomatology.  Indeed there is a specific 
Diagnostic Code for each disability at issue in this appeal 
that pertains to the diagnosed disabilities that have been 
service connected.  Consequently, the Veteran's disability 
picture is contemplated by the rating schedule.  

In addition, the disability picture with respect to each 
disability does not exhibit other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  In this regard, it should be remembered, as 
indicated above, that the percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  As such, the Board finds that the 
Diagnostic Code for the Veteran's service-connected 
disabilities adequately describes the current disability 
levels and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted. 


ORDER

An initial compensable evaluation prior to April 12, 2005, 
and to an initial evaluation in excess of 20 percent from 
June 1, 2005, for residuals of a left shoulder separation, 
status post surgery, is denied.  

An initial compensable evaluation prior to August 9, 2007, 
and to an initial evaluation in excess of 10 percent from 
August 9, 2007, for a compression fracture of T12 is denied.  

An initial compensable evaluation for residuals of a right 
elbow injury with tendinitis is denied.  

An initial compensable evaluation for hemorrhoids, status 
post hemorrhoidectomy is denied.  

An initial compensable evaluation for a right inguinal 
herniorrhaphy is denied.  



	                        
____________________________________________
	MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


